Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated October 28, 2022, has been received. By way of this submission, Applicant has amended claims 1, 6, 7, and 13.
Claims 1-20 are currently pending in the application. Claims 4, 8-12, and 15-20 remain withdrawn from consideration.
Claims 1-3, 5-7 and 13-14 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated July 28, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2022 was filed after the mailing date of the first Office action on the merits on July 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
Claims 1-3, 5-7 and 13-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AJA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - Improper Markush
Claims 1-3, 5-7 and 13-14 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). This is a new grounds of rejection.
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while all members of the group are antibodies that bind to the same protein (DPP4), the claimed complimentary determining regions of the antibodies which give them the common function of binding to TIGIT are structurally distinct. Compare, for example, the sequences of SEQ ID NO: 104 (Asn Tyr Gly Met Ala), and SEQ ID NO: 105 (Thr Ser Asp Arg Cys Val Ser). While both are listed as being alternatives for the heavy chain complementary determining region 1, they are clearly structurally distinct. Likewise, for example, the sequences of SEQ ID NO: 130 (His Arg Leu Ile Tyr Thr Thr Asp Tyr Tyr Tyr Glu Val Met Asp Val), and SEQ ID NO: 132 (Asn Ser Gly Asp Gly Arg Phe Ala Tyr); both are listed as being alternatives for the heavy chain complementary determining region 3, yet they are clearly structurally distinct. Using the above examples, the various antibodies of the Markush group are patentably distinct from one another as prior art on one would not anticipate or render obvious any of the others.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity--for example, a disclosed common consensus sequence--as well as a common use.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER JOHANSEN/            Examiner, Art Unit 1644             
/AMY E JUEDES/            Primary Examiner, Art Unit 1644